DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  the claim terms “support” and “retainer” are not clearly tied to elements from the disclosure.  In order to further examine the claims, these terms will be interpreted as best understood—that is, that the support corresponds to the crossbar (66) and the retainer corresponds to one of the connectors (38, 40, and 42).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
The original disclosure does not provide sufficient support for the combination of the support and the retainer as specifically claimed.  The claims recite that the support (crossbar 66) extends between the left and right frame arms (12, 13), and the retainer (connectors 38, 40, 42) is coupled to the support and configured to alternatively engage the forks (62, 64) or the attachment (for example, snow plow 20).  According to the disclosure, however, the connectors (38, 40, 42) connect the frame arms (12, 13) to the sleeves (32, 34) as shown in fig. 4 and described in paragraph [00024].
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-30, 33-35, and 37-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henkel (EP 0860380 A1; see English language machine translation in the file of parent application 16/272,575).
Consider claim 21.  As best understood in view of the 35 U.S.C. 112 rejection above, Henkel teaches a front-loading refuse collection vehicle, comprising:  a chassis (chassis of 2); a cab (35) coupled to a front portion of the chassis; a hopper (38) coupled to the chassis rearward of the cab; left and right frame arms (9, 9’) pivotably coupled to opposing sides of the hopper along a pivot axis (10); a support (7 or 40) extending between the left and right frame arms, the support configured to alternatively and releasably couple with:  left and right refuse-collection forks (33, 33’), and an attachment (4) other than forks; and a retainer (8, 29) coupled to the support and configured to alternatively engage the forks or 
Consider claim 22.  Henkel teaches that the attachment comprises a road maintenance apparatus (4).
Consider claim 23.  Henkel teaches that the left and right refuse-collection forks define first and second openings (portions of 33 and 33’ which engage 40; see fig. 6) configured to be received by the support.
Consider claim 24.  Henkel teaches that the first and second openings comprise first and second grooves (portions of 33 and 33’ which engage 40; see fig. 6).
Consider claim 25.  Henkel teaches that the pivot axis is disposed towards a front and bottom portion of the hopper and rearward of the cab (see fig. 1).
Consider claim 26.  Henkel teaches that the support is coupled to the left and right frame arms at distal end portions of the frame arms (see fig. 1), wherein the frame arms are releasably attached to opposing sides of the hopper (at 10 in fig. 1).
Consider claim 27.  Henkel teaches left and right driver arms (11, 11’) coupled to the frame arms; and the support, the driver arms configured to drive rotation of the support relative to the frame arms.
Consider claim 28.  Henkel teaches that the driver arms are configured to move rotationally (via pin couplings at 29 and proximate arrow for reference character “3” in fig. 1) while rotating the support.
Consider claim 29.  Henkel teaches that the support comprises an aperture (apertures in plates 12 and 12’) aligned with the retainer.
Consider claim 30.  Henkel teaches that the road maintenance apparatus comprises at least one of:  a snow plow attachment, a blower attachment, a sweeper attachment, a bucket attachment, a 
Consider claim 33.  Henkel teaches that the refuse collection vehicle is configured to selectively operate in a refuse collection mode (figs. 5 and 6) or a non-refuse collection mode (figs. 1 and 2), wherein, in the refuse collection mode, the refuse-collection forks are coupled to the frame arms and the support, and wherein, in the non-refuse collection mode, the attachment is coupled to the frame arms and the support.
Consider claim 34.  Henkel teaches an arm extension (11) configured to couple at least one of the frame arms to the road maintenance apparatus.
Consider claim 35.  Henkel teaches that the road maintenance apparatus comprises a sleeve (12) configured to receive a portion of the arm extension.
Consider claim 37.  Henkel teaches that at least one of the left or right refuse-collection forks defines an aperture (portions of 33 and 33’ which engage 40; see fig. 6) aligned with the retainer.
Consider claim 38.  Henkel teaches that the retainer extends through a bore (bores in 12 proximate 8 and 29), the retainer reversibly anchoring the at least one left or right refuse-collection fork to the support.
Consider claim 39.  Henkel teaches that the bore extends through the support (extends through 12), and wherein the bore is aligned with the aperture.
Consider claim 40.  Henkel teaches an attachment system for a refuse collection vehicle, the attachment system comprising:  a support (7 or 40) extending between left and right frame arms pivotably coupled to opposing sides of the refuse collection vehicle, the support configured to alternatively and releasably couple with:  left and right refuse-collection forks (33, 33’), and an attachment (4) other than forks; and a retainer (8, 29) coupled to the support configured to alternatively .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Henkel (EP 0860380 A1) in view of Curotto et al. (US 7,210,890 B2), hereafter referred to as Curotto.
Consider claims 31 and 32.  Henkel does not explicitly teach that the frame arms are driven by a hydraulic cylinder.  Curotto teaches one or more hydraulic cylinders (128) coupled to frame arms above a pivot axis; and a chassis, each of the one or more hydraulic cylinders comprise extension and retraction of pistons, and wherein actuation of the pistons drives rotation of the frame arms about the pivot axis (see fig. 1).  It would have been obvious to a person having ordinary skill in the art to modify Henkel’s frame arms with a hydraulic cylinder as taught by Curotto in order to provide a large lifting force to lift heavy refuse containers.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Henkel (EP 0860380 A1) in view of Van Der Lely (US 3,878,956).
Consider claim 36.  Henkel does not explicitly teach quick-connect couplings as claimed.  Van Der Lely teaches one or more quick-connect couplings configured to connect a road maintenance apparatus to at least one of an electrical or hydraulic connection of a front-loading vehicle (see column 3, lines 27-29).  It would have been obvious to a person having ordinary skill in the art to modify Henkel’s vehicle with quick-connect couplings as taught by Van Der Lely in order to provide the attachments with power while being able to quickly exchange the attachments on the lift arms.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652